          Case 5:20-cv-03189-JWL Document 8 Filed 08/21/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



MICHAEL JACKSON,

                                       Petitioner,

               v.                                             CASE NO. 20-3189-JWL


CLAUDE MAYE,

                                       Respondent.



                                            ORDER

       This matter is a habeas corpus action filed under 28 U.S.C. § 2241. Mr. Jackson filed a

petition on July 6, 2020 in the United States District Court for the Western District of Missouri.

The case was transferred to the District of Kansas on July 16, 2020. On the same day, the Court

issued a notice of deficiency (ECF No. 5) ordering Petitioner to file a motion seeking leave to

proceed in forma pauperis or pay the filing fee. In response, Petitioner filed a motion for leave to

proceed in forma pauperis on July 23, 2020 (ECF No. 6). The Court denied his motion, finding

he had sufficient assets to pay the $5.00 filing fee and therefore did not qualify to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915. (See ECF No. 7.) The deadline for Petitioner to pay the

filing fee was August 7, 2020. Petitioner has not paid the fee or otherwise responded to the order.

       Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F. App’x

764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

                                                  1
           Case 5:20-cv-03189-JWL Document 8 Filed 08/21/20 Page 2 of 2




permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771-72 (citations omitted).

        Petitioner has failed to comply with the Court’s order within the allowed time. Therefore,

the Court concludes this matter may be dismissed without prejudice pursuant to Rule 41(b).

        IT IS THEREFORE ORDERED that this matter is dismissed without prejudice

pursuant to Fed. R. Civ. P. 41(b) for failure to comply with a court order.

        IT IS SO ORDERED.

        DATED: This 21st day of August, 2020, at Topeka, Kansas.


                                                S/ John W. Lungstrum
                                                JOHN W. LUNGSTRUM
                                                UNITED STATES DISTRICT JUDGE




                                                   2
